Citation Nr: 1618236	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-14 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for glaucoma of the left eye.  

2.  Entitlement to service connection for a left arm disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, denying the claim of entitlement to service connection for a left arm injury and glaucoma.  A March 2010 rating decision of the same RO declined to reopen a claim of entitlement to service connection for glaucoma of the left eye and again denied service connection for a left arm disability.  

The Veteran testified at a hearing before the undersigned in Atlanta, Georgia, in February 2016.  A written transcript of this hearing has been prepared.  

As discussed further below, the Veteran did not submit a notice of disagreement within a year of the notice of the March 2008 rating decision, the Veteran submitted a request in October 2008 for his claim of entitlement to service connection for a left arm condition to be reconsidered, arguing that a left arm disability should be noted on his separation examination.  The RO also received VA treatment records dated in 2009 reporting treatment for glaucoma that was noted to be traumatic in origin.  Although the RO had considered earlier treatment records showing traumatic glaucoma; it did not determine whether the newly received evidence was new and material.  If new and material evidence is received during an applicable appellate period following a rating decision, it will be considered in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2015).  Under 38 C.F.R. 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In such situations, a rating decision does not become final unless there is a subsequent adjudication as to whether the newly submitted evidence was new and material.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  There was no such adjudication following the Veteran's October 2008 communication.  While 38 C.F.R. §3.156(b) was not previously considered, there is no prejudice to the Veteran as the RO subsequently reviewed this issue on a de novo basis (see March 2010 rating decision).  As such, appellate review may proceed on this issue.  

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has glaucoma as the result of in-service trauma.  

2.  There is not clear and unmistakable evidence that a left arm disability both pre-existed and was not aggravated in service.  

3.  The Veteran has a current left arm disability, arthritis of the elbow, which is the result of injury in active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 33.303, 3.304(b), 3.304 (2015).

2.  The criteria for entitlement to service connection for a left arm disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.304(f), 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Letters sent to the Veteran in August 2007 addressed all notice elements listed under 38 U.S.C.A. § 5103(a); 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examinations in April 2013, and VA has obtained this record as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examination is well-supported by clinical findings and a full rationale.  The examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal including the bases for the denials and solicited information regarding evidence that could substantiate the claims.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Glaucoma

Service treatment records show that in August 1968 the Veteran sustained a left eye laceration when a bunker wall fell on him.  The injury became infected and required sutures, antibiotics and an eye patch.  By September 1968, the injury was reportedly healing well.

In July 2006, the RO granted service connection for a left eye scar as a residual of the left eye injury.  

In December 2006 the Veteran's representative submitted a claim for service connection for glaucoma as due to the service connected eye disability.  This claim was denied in the March 2008 rating decision.  

VA treatment records reflect findings during the appeal period that the Veteran had glaucoma that was traumatic in origin.  The only reported trauma to the eyes was that which took place in the bunker collapse during service.  Resolving reasonable doubt 

In February 2014, VA received a statement from the Veteran that after suffering scratches to his left eye in service, a medic told him that he would have trouble with his eyes later on.  He also testified in February 2016 that the medic told him at the time of his injury that he would from there on out have a "pinprick" in his eye.  He also again stated that he was told that he would have problems with his eye in the future and that approximately 12 years earlier he began seeing this light coming back in his eye.  Therefore, the claim of entitlement to service connection for an eye disability is reopened.  

Left Arm Disability

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015).  The Veteran was not shown to have arthritis of the left upper extremity within one year of his separation from active duty.  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).  

Continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis

The Veteran contends that he is entitled to service connection for a left arm disability.  However, the evidence of record clearly and unmistakably demonstrates that the Veteran had a preexisting left arm disability prior to his enlistment into service and that this disability was not aggravated beyond the natural progression as a result of military service.  As such, service connection for a left arm disability is not warranted.  

The Veteran's September 1967 examination for induction into service reports no left arm disability and an evaluation of the upper extremities was deemed to be normal.  In the report of medical history completed by the Veteran at the time of induction into service, he reported "one crack bone in left arm."  A physician elaborated that the Veteran had a healed fracture of the left elbow.  A December 1969 record does note that the Veteran had trauma to the left elbow the previous day.  A possible dislocation was noted but the Veteran reported that he "popped it back."  Slight edema was noted but the Veteran was unable to straighten his arm.  A sprain of the left elbow was diagnosed.  The Veteran was released back to duty 4 days later and it was noted that there was no swelling and range of motion was normal.  A December 1969 X-ray report revealed an old chip fracture involving the lateral epicondyle.  

Crucially however, the Veteran's examination upon enlistment indicated a "normal" clinical evaluation of the upper extremities.  The Veteran's service treatment records include no other complaint of, or treatment for any disability associated with the left upper extremity and the Veteran denied a history of broken bones or bone, joint or other deformity in his report of medical history associated with his separation examination.  However, the Board notes that the Veteran's separation examination took place in November 1969 - prior to his left elbow injury.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

While the Veteran reported the history of fracture, no disability was found on examination.  Therefore, the presumption of sound condition attaches.  

For the reasons discussed immediately below, the Board finds that the presumption of sound condition is rebutted, and the Veteran's service-connection claim for a disability of the left upper extremity must be denied.

A VA examination of the left upper extremity was performed in April 2013.  It was noted that he had degenerative joint disease of the left elbow, diagnosed in 2013.  He also had a remote fracture of the left elbow that was diagnosed in 1967.  The Veteran reported that his symptoms began in Texas in November 1969 and that the condition had gotten worse every year and he could barely use his left elbow currently.  After examining the Veteran, interviewing the Veteran and reviewing the claims file, the examiner opined that the Veteran's left elbow condition clearly and unmistakably existed prior to service and was clearly unmistakably not aggravated beyond the natural progression by an in-service injury, event or illness.  The examiner explained that the current examination and X-ray were consistent with changes that would be a natural progression of a fractured joint.  Medical records indicate that the Veteran suffered a fractured left elbow prior to enlistment into the military.  The examiner noted the military records showing a sprain to the elbow in December 1969.  However, there was no further evidence of treatment for the left elbow.  Osteoarthritis of the elbow occurred when the cartilage surface of the elbow were damaged or became worn.  This could happen because of a previous injury such as the elbow dislocation or fracture.  It might also be the result of degeneration of the joint cartilage from age.  

At the hearing, the Veteran testified that his left elbow was injured in the bunker collapse while serving in Vietnam and again while playing football after his return from Vietnam.  He denied a pre-existing disability.

While the VA examiner ostensibly provided a definitive opinion that the left elbow disability pre-existed service and was not aggravated therein; the examiner's reasoning suggests that it was at least as likely as not that the current left elbow arthritis was a result of the in-service injury.  The Veteran's testimony further weights against finding a pre-existing disability that was not aggravated.  Clear and unmistakable evidence has not been presented to rebut the presumption of soundness.

When the presumption is not rebutted, the case is adjudicated as an ordinary claim for service connection.  The Veteran clearly has a current left elbow disability and was injured in service.  The examiner's reasoning and the Veteran's reports of a continuity of symptomatology provide a nexus between the current left elbow arthritis and the in-service injury.  Accordingly, the elements of service connection are established and the appeal is granted.


ORDER

Service connection for glaucoma of the left eye is granted.  

Service connection for a disability of the left upper extremity is granted.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


